Citation Nr: 1420729	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  10-46 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating higher than 20 percent for a low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1979 to April 1983 and from February 1986 to January 1995.  

He appealed to the Board of Veterans' Appeals (Board/BVA) from a February 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO).

In January 2013, in support of his claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record.

The claim requires further development before being decided on appeal, so the board is remanding it to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran was last afforded a VA compensation examination assessing the severity of his low back disability in August 2011, so nearly 3 years ago.  Resultantly, during his January 2013 hearing, he requested to be reexamined to reassess the severity of this disability, asserting that the August 2011 VA examiner had not thoroughly examined the Veteran's lumbar spine.  In particular, the Veteran maintained the examiner did not assess the associated lower extremity radiculopathy, which he described as at least "moderately severe" during his hearing.  He also asserted the VA examiner did not accurately measure range of motion and did not perform repetitive range of motion testing.  Additionally, he indicated the VA examiner did not give any significant consideration to his reports of pain during the examination, instead tending to find that pain was not shown during the examination.


Because the August 2011 low back examination was so relatively long ago and because the Veteran is alleging a worsening of this service-connected disability during the years since (indeed, even since his more recent September 2013 examination when he simply reported "weakness of the leg", whereas during his January 2013 hearing that same year he reported "moderately severe" radiculopathy), the Board finds that another examination is warranted prior to deciding this increased-rating claim.

But prior to arranging for this additional examination, all records of VA or other treatment or evaluation for this low back disability since November 2011 should be obtained. 

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain all records of VA or other treatment or evaluation for this low back disability since November 2011.  Assuming additional records exist, the amount of effort needed to be expended in obtaining records identified depends on who has custody of them.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  Also appropriately notify the Veteran if unable to obtain identified records.  38 C.F.R. § 3.159(e)(1).


2.  Upon receipt of all additional records, schedule a VA orthopedic/neurological examination reassessing the severity of the Veteran's service-connected low back disability - including determining whether he has associated radiculopathy or other lower extremity neurological impairment.  The examination must be performed by someone qualified to make this important determination.  The claims folder must be made available to the examiner for review of the relevant medical history.

All necessary diagnostic testing and evaluation must be performed (including range of motion testing with range of motion assessed initially and after repetitive use).

The examiner should also determine whether the Veteran has intervertebral disc syndrome (IVDS) due to his service-connected low back disability.  If specific testing (e.g., X-ray or MRI) is necessary to make this determination, this testing should be performed.  If IVDS is found, the examiner should determine whether, and how frequently, the Veteran has incapacitating episodes resulting from the IVDS.  VA regulation defines an incapacitating episode as a period of acute signs and symptoms due to the IVDS requiring bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4,71a, Diagnostic Code 5243, Note (1).

Additionally, the examiner should determine whether the Veteran has any left or right lower extremity nerve impairment associated with his service-connected low back disability.  If specific testing (e.g., X-ray, MRI, EMG) is necessary to make this determination, this testing should be performed.  If such impairment is found, the nature (e.g., radiculopathy/sciatic neuropathy), extent, and severity of it should be described.  For each lower extremity affected, the examiner should specify the nerve involved and describe the level of severity of the nerve impairment as tantamount to complete versus incomplete paralysis and whether mild, moderate, moderately severe, or severe.

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

